762 F.2d 1006
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ALONZO DERINGER, PLAINTIFF-APPELLANT,v.COLUMBIA TRANSPORTATION DIVISION OGLEBAY NORTON CO. DISTRICT2, MARINE ENGINEERS BENEFICIAL ASSOCIATION,ASSOCIATED MARITIME OFFICERS, AFL-CIO,DEFENDANTS-APPELLEES.
NO. 83-3155
United States Court of Appeals, Sixth Circuit.
4/16/85

ORDER
BEFORE:  CONTIE and WELLFORD, Circuit Judges; and EDWARDS, Senior Circuit Judge.


1
This Ohio plaintiff moves this Court to remand this cause to the district court for further consideration in light of DelCostello v. International Brotherhood of Teamsters, 462 U.S. 151 (1983).  The defendants have responded to the motion.


2
This plaintiff is appealing from a district court judgment dismissing his action for being filed beyond the ninety-day time limit provided under Ohio law for filing suits under Sec. 301, 29 U.S.C. Sec. 185 of the Labor Management Relations Act.  It is undisputed that the plaintiff filed his cause of action more than three months but less than six months after his cause of action had accrued upon the withdrawal of his grievance by his local union.


3
Subsequent to the district court's dismissal of the plaintiff's suit, the Supreme Court decided that the six-month time period contained in Sec. 10(b) of the National Labor Relations Act, 29 U.S.C. Sec. 160(b), applied to control the timeliness of hybrid Sec. 301 suits; DelCostello v. International Brotherhood of Teamsters, supra; and, the Sixth Circuit has decided to apply this decision retroactively.  Smith v. General Motors Corp., 747 F.2d 372 (6th Cir. 1984) (en banc).  It is, therefore, clear that the plaintiff's suit was filed in a timely manner under the circumstances of this case.


4
For these reasons, this panel unanimously agrees that oral argument is not necessary in this appeal.  Rule 34(a), Federal Rules of Appellate Procedure.  The plaintiff's motion to remand is, accordingly, granted.  The district court's judgment is hereby reversed pursuant to Rule 9(d)(4), Rules of the Sixth Circuit, and the cause is hereby remanded for further proceedings.